Citation Nr: 0313387	
Decision Date: 06/20/03    Archive Date: 06/24/03

DOCKET NO.  00-20 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a left knee disorder.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from July 1981 to August 1986.

This appeal to the Board of Veterans Appeals (the Board) is 
from rating action by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Portland, Oregon.

In a decision in March 2003, the Board took the following 
action: granted a 70 percent rating for depression for the 
period from December 20, 1999 to September 9, 2002; denied 
entitlement to an evaluation in excess of 70 percent for 
depression since September 10, 2002; denied entitlement to an 
increased evaluation in excess of 40 percent for a lumbar 
spine disorder with chronic muscular strain, degenerative 
instability and scarring of the coccyx; denied entitlement to 
an evaluation in excess of 10 percent for recurrent 
subluxation of the right patella for the period prior to 
February 9, 1999; denied entitlement to an evaluation in 
excess of 20 percent for recurrent subluxation of the patella 
of the right knee from February 9, 1999; denied entitlement 
to an increased evaluation in excess of 10 percent for 
residuals of a right knee injury with degenerative changes; 
denied entitlement to a compensable rating for sinusitis for 
the period prior to November 26, 1999; and denied entitlement 
to an increased rating in excess of 10 percent for sinusitis 
since November 26, 1999.  

[The Board also noted therein that the RO had granted a total 
rating based on individual unemployability during the course 
of the appeal].

In March 2003, the Board also undertook additional 
development of the claim relating to service connection for a 
left knee disorder pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (now codified as 38 C.F.R. 
19.9(a)(2)). 
'
The Board provided the veteran notice of the development as 
required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2003) (now codified as 38 C.F.R. 20.903.  The 
veteran did not respond to the notice.

A report of an examination and an opinion associated 
therewith was  recived by the Board in May 2003.  That 
evidence has not been reviewed by the RO.

In Disabled American Veterans et al v. Secretary of Veterans 
Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003), 
the United States Court of Appeals for the Federal Circuit 
(CAFC) determined that 38 C.F.R. 19.9(a)(2) is inconsistent 
with 38 U.S.C. 7104(a).  The CAFC invalidated 38 C.F.R. § 
19.9(a)(2) because, in conjunction with the amended 
regulation codified at 38 C.F.R. § 20.1304, it allows the 
Board to consider additional evidence without having to 
remand the case to the RO for initial consideration and 
without having to obtain the appellant's waiver.  The CAFC 
held that this is contrary to the requirement of 38 U.S.C. § 
7104(a).  

The CAFC also determined that 38 C.F.R. § 19.9(a)(2)(ii), 
which provides "no less than 30 days to respond to notice," 
is contrary to 38 U.S.C. § 5103(b).  The CAFC invalidated 38 
C.F.R. § 19.9(a)(2)(ii), which requires the Board "to 
provide the notice required by 38 U.S.C. [§] 5103(a)" and 
"not less than 30 days to respond to the notice," because 
it is contrary to 38 U.S.C. § 5103(b), which provides the 
claimant one year to submit evidence.  

In accordance with the October 2002 development, the Board 
obtained extensive VA records.   This evidence has not been 
considered by the RO.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 45, 620 
(Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

Accordingly, this case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO should review the claims file 
to ensure that any notification and 
development action required by the VCAA 
of 2000 is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (38 U.S.C.A. §§ 5102, 5103, 
5103A and 5107) are fully complied with 
and satisfied, including in accordance 
with Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).  

3.  The case should be reviewed by a VA 
orthopedic surgeon who has not previously 
evaluated the veteran to determine the 
etiology of her current left knee 
problems, and specifically, whether they 
are due to service or any of her myriad 
service-connected disabilities including 
a right knee disability.  

In this regard the examiner should be 
reminded that service connection may be 
granted for disability shown to be 
proximately due to or the result of a 
service-connected disorder under 38 
C.F.R. § 3.310(a); and that this 
regulation has been interpreted by the 
Court to allow service connection for a 
disorder which is caused by a service-
connected disorder, or for the degree of 
additional disability resulting from 
aggravation of a nonservice-connected 
disorder by a service-connected disorder.  
See Allen v. Brown, 7 Vet. App. 439 
(1995).  

The examiner should provide an opinion as 
to whether the left knee disability was 
caused by or in any way impacted by the 
service-connected disabilities.  The 
written opinion in response to these 
questions should be detailed and 
annotated to the evidence at hand.  

4.  The RO should then adjudicate the 
issue of entitlement to service 
connection for a left knee disorder.  
This should include consideration of all 
evidence of record, including the 
evidence added to the record since the 
most recent Supplemental Statement of the 
Case.  

If the benefits requested on appeal are 
not granted to the appellant's 
satisfaction, the RO should issue a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations pertaining to the claims 
currently on appeal.  A reasonable period 
of time for a response should be 
afforded.  

Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.  By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.  No 
action is required of the appellant until 
she is notified by the RO.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes). 

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2002).

